Exhibit 10.1

HUBSPOT, INC.

NON-EMPLOYEE DIRECTOR COMPENSATION POLICY

The purpose of this Director Compensation Policy of HubSpot, Inc. (the
“Company”), is to provide a total compensation package that enables the Company
to attract and retain, on a long-term basis, high-caliber directors who are not
employees or officers of the Company or its subsidiaries. In furtherance of the
purpose stated above, all non-employee directors shall be paid compensation for
services provided to the Company as set forth below:

Cash Retainers

Annual Retainer for Board Membership: $30,000 for general availability and
participation in meetings and conference calls of the Board of Directors, to be
paid quarterly in advance.

Annual Retainer for Lead Independent Director: $7,500 to be paid quarterly, in
advance.

Additional Retainers for Committee Membership to be paid quarterly, in advance:

 

Audit Committee Chairperson:

   $ 16,000   

Audit Committee member:

   $ 5,000   

Compensation Committee Chairperson:

   $ 10,000   

Compensation Committee member:

   $ 5,000   

Nominating and Corporate Governance Committee Chairperson:

   $ 6,000   

Nominating and Corporate Governance Committee member:

   $ 3,000   

Note: Chairperson retainers are in addition to member retainers. No equity
retainers shall be paid as compensation for committee membership.

Directors shall be entitled to retain any retainer fees paid in advance with
respect to the quarter in which he or she ceases to be a director or ceases to
serve on a committee, as committee chair or as Lead Independent Director.

Equity Retainers

Annual equity grants: Each non-employee member of the Board will receive an
annual equity grant (the “Annual Grant”) following the annual meeting of
stockholders of $150,000 of equity awards in the form of stock options and/or
restricted stock units, as determined by the Compensation Committee of the
Board, that vest upon the first anniversary of such grant date (or, if earlier,
immediately prior to the annual meeting of stockholders that is closest to the
one year anniversary) , provided, however, that all vesting ceases if the
director resigns from the Board of Directors or otherwise ceases to serve as a
director, unless the Board of Directors determines that the circumstances
warrant continuation of vesting. The fair market value of the Annual Grant shall
be based on the market price on the date of grant, and in the case of options,
shall be based on the fair value (Black-Scholes value). Newly elected
non-employee directors will receive a pro-rated equity grant in connection with
their appointment or election to the Board.

Acceleration of Equity Awards: All unvested equity awards held by non-employee
directors will accelerate and immediately vest if the non-employee director’s
service relationship ends within three months prior to or twelve months
following a Sale Event (as defined in the Company’s 2014 Stock Option and
Incentive Plan).



--------------------------------------------------------------------------------

Directors Affiliated with Company Investors

Directors affiliated with an investor in the Company (“Investor Directors”) that
holds one percent or more of our capital stock are not eligible to receive cash
retainer fees or equity compensation under this policy. Directors affiliated
with an investor who falls below the 1% threshold will become eligible to
receive cash retainer fees beginning in the calendar quarter following the date
in which the Company is notified that such investors’ holdings have fallen below
1% and will become eligible to receive an annual equity grant at the next annual
meeting following such date.

Expenses

The Company will reimburse all reasonable out-of-pocket expenses incurred by
non-employee directors in attending meetings of the Board or any Committee.

Effective Date: January 1, 2016

ADOPTED: March 30, 2016